         Case 3:19-cv-00271-AA          Document 16       Filed 07/20/20      Page 1 of 13




                      IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF OREGON

                                    PORTLAND DIVISION




CHRISTOPHER W.,1                                                    Case No. 3:19-cv-00271-AA
                                                                     OPINION AND ORDER
               Plaintiff,

       vs.

ANDREW SAUL, Commissioner of
Social Security,

               Defendant.


AIKEN, District Judge:

       Plaintiff Christopher W. seeks judicial review of the final decision of the

Commissioner of Social Security (“Commissioner”) denying plaintiff’s claims for

Disability Insurance Benefits and Supplemental Security Income. This Court has

jurisdiction under 42 U.S.C. §§ 405(g) and 1383(c)(3). For the following reasons, the

Commissioner’s decision is AFFIRMED.


       1 In the interest of privacy, this opinion uses only the first name and the initial of the last

name of the non-governmental party or parties in this case. Where applicable, this opinion uses the
same designation for the non-governmental party’s immediate family member.



Page 1 – OPINION AND ORDER
       Case 3:19-cv-00271-AA      Document 16     Filed 07/20/20   Page 2 of 13




                                  BACKGROUND

      Plaintiff protectively filed a Title II application for a period of disability and

disability benefits on June 14, 2013, along with a Title XVI application for

supplemental income the same day. Tr. 17. He alleged disability beginning March

1, 2013, due to several mental health and physical impairments. His claims were

denied initially and again upon reconsideration. Id. Plaintiff requested, appeared,

and testified at a hearing held on February 12, 2016. Id. The ALJ found that plaintiff

was not disabled during the relevant time period and issued an unfavorable decision.

Tr. 14–35. Plaintiff requested review from the Appeals Council, which denied his

request. Tr. 13, 1. Plaintiff appealed to the United States District Court for the

District of Oregon, which resulted in a stipulated remand for further proceedings. Tr.

928–46.

      A new hearing was held on July 31, 2018, before a different ALJ. Tr. 862–89.

The ALJ issued an unfavorable decision on September 21, 2018, finding plaintiff not

disabled during the relevant time period. Tr. 837–61. The Appeals Council denied

plaintiff’s request for review, making the ALJ’s decision the final decision of the

Commissioner. Tr. 828.

                             DISABILITY ANALYSIS

      To be disabled within the meaning of the Social Security Act (“Act”), a claimant

must be unable to “engage in any substantial gainful activity by reason of any

medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C. §




Page 2 – OPINION AND ORDER
        Case 3:19-cv-00271-AA     Document 16    Filed 07/20/20   Page 3 of 13




423(d)(1)(A).    The Commissioner follows a “five-step sequential process for

determining whether an applicant is disabled.” Keyser v. Comm’r Soc. Sec. Admin.,

648 F.3d 721, 724 (9th Cir. 2011).

      The five-steps are: (1) Is the claimant presently working in a
      substantially gainful activity? (2) Is the claimant’s impairment severe?
      (3) Does the impairment meet or equal one of a list of specific
      impairments described in the regulations? (4) Is the claimant able to
      perform any work that he or she has done in the past? and (5) Are there
      significant numbers of jobs in the national economy that the claimant
      can perform?

Id. at 724–25.

      The claimant bears the burden of proof at steps one through four, while the

Commissioner bears the burden at step five. Bustamante v. Massanari, 262 F.3d 949,

953–54 (9th Cir. 2001). At step five, the Commissioner must show that the claimant

can perform other work that exists in significant numbers in the national economy,

“taking into consideration the claimant’s residual functional capacity, age, education,

and work experience.” Tackett v. Apfel, 180 F.3d 1094, 1100 (9th Cir. 1999); 20 C.F.R.

§ 404.1560(c). If the Commissioner meets this burden and proves that the claimant

can perform other work that exists in significant numbers in the national economy,

the claimant is not disabled. Bustamante, 262 F.3d at 953–54. However, if the

Commissioner does not meet this burden, the claimant is disabled. 20 C.F.R. §§

404.1520(a)(4)(v), 416.920(a)(4)(v).

                          COMMISSIONER’S DECISION

      Here, the ALJ performed the five-step analysis and noted that plaintiff met

the insured status requirements of the Act through September 30, 2018. Tr. 842. At




Page 3 – OPINION AND ORDER
       Case 3:19-cv-00271-AA      Document 16    Filed 07/20/20   Page 4 of 13




step one, the ALJ found that plaintiff had not engaged in substantial gainful activity

since the alleged onset date. Id. At step two, the ALJ found that plaintiff suffered

from a variety of severe impairments, including “major depressive disorder;

generalized anxiety disorder; degenerative disc disease of the lumbar spine with

stenosis; degenerative disc disease of the thoracic spine; diabetes mellitus;

osteoarthritis of the right knee; and obesity (20 CFR 404.1520(c) and 416.920(c)).” Id.

At step three, the ALJ found that none of plaintiff’s impairments met or medically

equaled one of the listed impairments found in 20 C.F.R. Part 404, Subpart P,

Appendix 1. Tr. 843.

      The ALJ then assessed plaintiff’s residual functional capacity (“RFC”). 20

C.F.R. § 404.1520(e). A plaintiff’s RFC is the most the person can do, despite his

physical or mental impairments. 20 C.F.R. §§ 404.1545, 416.945. In formulating the

RFC, the ALJ must consider all medically determinable impairments, including those

that are not “severe,” and evaluate “all of the relevant medical and other evidence,”

including the claimant’s testimony. Id. Here, the ALJ found that plaintiff retained

the RFC to perform “light work as defined in 20 CFR 404.1567(b) and 416.967(b).”

Tr. 845. However, the ALJ also found that plaintiff had additional limitations:

      [Plaintiff] can occasionally climb ramps and stairs, but never ropes,
      ladders or scaffolds; he can occasionally stoop, crouch, crawl, and kneel;
      he can do simple routine tasks with occasional public contact; he should
      avoid concentrated exposure to hazards and vibration; he should have
      an option to change positions between sitting and standing in 30-60
      minute intervals or stand and stretch 2-3 minutes at these intervals.

Id.




Page 4 – OPINION AND ORDER
        Case 3:19-cv-00271-AA      Document 16     Filed 07/20/20   Page 5 of 13




      At step four, the ALJ found that plaintiff was unable to perform any of his past

relevant work as a food service manager and institutional cook. Tr. 853. Lastly, at

step five, the ALJ found that there are jobs that exist in significant numbers in the

national economy that plaintiff can perform. Tr. 854. The ALJ based this finding on

the testimony of the vocational expert at plaintiff’s hearing who testified that plaintiff

would be able to perform occupations such as office helper, electronics worker, and

small products assembler. Id. Accordingly, the ALJ concluded that plaintiff was not

disabled under the Act. Tr. 855.

                              STANDARD OF REVIEW

      A reviewing court shall affirm the decision of the Commissioner if it is based

on proper legal standards and the findings are supported by substantial evidence in

the record. 42 U.S.C. § 405(g); Batson v. Comm'r Soc. Sec. Admin., 359 F.3d 1190,

1193 (9th Cir. 2004). “Substantial evidence is ‘more than a mere scintilla but less

than a preponderance; it is such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.’” Hill v. Astrue, 698 F.3d 1153, 1159 (9th Cir.

2012) (quoting Sandgathe v. Chater, 108 F.3d 978, 980 (9th Cir. 1997)). The district

court must review the administrative record as a whole, weighing both the evidence

that supports and detracts from the decision of the ALJ, to determine whether

substantial evidence exists. Davis v. Heckler, 868 F.2d 323, 326 (9th Cir. 1989).

      If the evidence in the record is subject to more than one rational interpretation,

courts must defer to the ALJ’s conclusion. Batson, 359 F.3d at 1198 (citing Andrews

v. Shalala, 53 F.3d 1035, 1041 (9th Cir. 1995)). However, a reviewing court cannot




Page 5 – OPINION AND ORDER
       Case 3:19-cv-00271-AA      Document 16     Filed 07/20/20    Page 6 of 13




affirm the decision based on grounds that the agency did not invoke in making its

decision. Stout v. Comm’r Soc. Sec. Admin., 454 F.3d 1050, 1054 (9th Cir. 2006).

Lastly, a court may not reverse the decision due to a harmless error. Id. at 1055–56.

“[T]he burden of showing that an error is harmful normally falls upon the party

attacking the agency’s determination.” Shinseki v. Sanders, 556 U.S. 396, 409 (2009).

                                    DISCUSSION

      Plaintiff argues that the ALJ erred by rejecting the treating source statements

of his treating physician, Dr. Howard Grattan.       Dr. Grattan is a Pain Medicine

Specialist who treated plaintiff beginning in March 2014.          He provided treating

source statements in 2016 and 2018 regarding plaintiff’s functional abilities and

limitations related to his back pain.

      In 2016, Dr. Grattan opined that plaintiff needs to alternate between sitting,

standing, and/or lying down every 30 minutes; can occasionally and frequently lift 10

pounds; can stand or walk for 20 minutes at a time and less than two hours out of an

eight-hour work day; can sit for 30 minutes at a time and more than six hours in an

eight-hour work day; can never climb; can frequently balance, kneel, crouch and

crawl; can occasionally stoop or bend, reach, handle, finger and feel; his attention and

concentration would be impaired 10% of a normal workweek; and he would miss 16

or more hours of work per month due to his impairments. Tr. 825–27.

      In 2018, Dr. Grattan opined that plaintiff’s limitations had not changed since

his 2016 opinion. He also responded to the reasons that the ALJ had provided in

2016 for rejecting his earlier opinion. The 2016 ALJ decision had reasoned that Dr.




Page 6 – OPINION AND ORDER
        Case 3:19-cv-00271-AA     Document 16      Filed 07/20/20   Page 7 of 13




Grattan’s opined limitations were not consistent with plaintiff’s daily activities, such

as caring for his elderly mother and performing various household chores.            Dr.

Grattan responded that these activities would not require anything above his opined

limitations and that these activities, if done carefully, would not require lifting more

than 10 pounds.      The ALJ had also reasoned that Dr. Grattan’s opinion was

inconsistent with treatment notes in the file showing plaintiff had full strength in his

upper and lower extremities bilaterally and the examinations performed as part of

plaintiff’s long-term disability (“LTD”) assessments. Dr. Grattan explained that pain

limits tolerance, not strength, and therefore this finding was not inconsistent with

his opinion.   He also explained that the doctors who performed plaintiff’s LTD

assessments did not place enough weight on plaintiff’s pain reports.

      Social security law recognizes three types of medical sources: (1) treating, (2)

examining, and (3) non-examining. Garrison v. Colvin, 759 F.3d 995, 1012 (9th Cir.

2014). An ALJ must explicitly reject a medical opinion, or set forth specific, legitimate

reasons for crediting one medical opinion over another. Id. Because Dr. Grattan is a

treating source, his opinion would generally be entitled to more weight than those

given by doctors who did not treat plaintiff. Lester v. Chater, 81 F.3d 821, 830 (9th

Cir. 1995). However, his opinion was contradicted by several other medical opinions,

such as state agency medical consultant Dr. Neal Berner’s opinion. Tr. 138–41.

Consequently, Dr. Grattan’s opinions were not entitled to controlling weight, and the

ALJ could validly discount them by providing “specific and legitimate reasons” that

were supported by substantial evidence in the record. Ryan v. Comm’r of Soc. Sec.,




Page 7 – OPINION AND ORDER
        Case 3:19-cv-00271-AA      Document 16      Filed 07/20/20   Page 8 of 13




528 F.3d 1194, 1198 (9th Cir. 2008). “The ALJ can meet this burden by setting out a

detailed and thorough summary of the facts and conflicting clinical evidence, stating

[their] interpretation thereof, and making findings.” Magallanes v. Bowen, 881 F.2d

747, 751 (9th Cir. 1989).

       Here, the ALJ gave both Dr. Grattan’s 2016 and 2018 opinions “little weight”

for substantially the same reasons. Tr. 851. The ALJ reasoned that Dr. Grattan’s

opined limitations were inconsistent with (1) plaintiff’s reported daily activities, (2)

treatment notes, (3) results of objective examinations performed as part of plaintiff’s

LTD assessments, and (4) the record as a whole. Id.

       First, the ALJ reasoned that Dr. Grattan’s 2016 opinion was inconsistent with

plaintiff’s daily activities. The ALJ explained that plaintiff “reported that he is the

primary caregiver of his ill elderly mother. The claimant also stated that he

barbecued, prepared meals, vacuumed, picked up dishes, and cleaned counters.” Id.

Inconsistency between a treating provider’s opinion and a claimant’s activities may

constitute a specific and legitimate reason to discount that opinion.          Ghanim v.

Colvin, 763 F.3d 1154, 1162 (9th Cir. 2014).

       Although the ALJ accurately summarized Dr. Grattan’s opinions and

plaintiff’s reported daily activities, she failed to explain how they are in conflict. None

of the reported activities necessarily require plaintiff to do anything above Dr.

Grattan’s opined limitations. Plaintiff could still alternate between standing, sitting,

or lying down every 30 minutes; avoid lifting above 10 pounds and climbing; and

stand/walk for no more than 20 minutes at a time, while barbequing, preparing




Page 8 – OPINION AND ORDER
       Case 3:19-cv-00271-AA      Document 16    Filed 07/20/20   Page 9 of 13




meals, vacuuming, picking up dishes, or cleaning counters. Similarly, concerning

caring for his elderly mother, plaintiff testified in 2018 that he helped his mother

with her colostomy bag, kept track of her medications, pushed her in her wheelchair

to the dinner table, brought out food, and kept her company. Tr. 876–77. None of

these caretaking duties would have necessarily required plaintiff to do anything

above Dr. Grattan’s opined limitations.

      Thus, although the ALJ invoked a specific and legitimate reason to reject Dr.

Grattan’s opinion, she failed to provide a “detailed and thorough summary of the facts

and conflicting evidence” or explain her interpretation of those facts and evidence.

Magallanes, 881 F.2d at 751. Additionally, “ALJs must be especially cautious in

concluding that daily activities are inconsistent with testimony about pain, because

impairments that would unquestionably preclude work and all the pressures of a

workplace environment will often be consistent with doing more than merely resting

in bed all day.” Garrison, 759 F.3d at 1016. The ALJ failed to explain which of

plaintiff’s activities conflicted with which of Dr. Grattan’s limitations. Accordingly,

the ALJ’s findings regarding inconsistencies between Dr. Grattan’s opinions and

plaintiff’s daily activities are not sufficiently particularized nor supported by

substantial evidence.

      Second, the ALJ reasoned that Dr. Grattan’s opinions were inconsistent with

treatment notes in the record. “A conflict between treatment notes and a treating

provider’s opinions may constitute an adequate reason to discredit the opinions of a




Page 9 – OPINION AND ORDER
       Case 3:19-cv-00271-AA     Document 16     Filed 07/20/20   Page 10 of 13




treating physician or another treating provider.” Ghanim, 763 F.3d at 1161 (citing

Molina v. Astrue, 674 F.3d 1104, 1111–12 (9th Cir. 2012)).

      The ALJ found that Dr. Grattan’s 2016 opinion was inconsistent with

treatment notes in the file that found plaintiff had full strength in his upper and

lower extremities bilaterally.    Tr. 851.    However, Dr. Grattan’s 2018 opinion

explained that pain limits tolerance, not strength, and therefore those findings in

prior treatment notes do not actually conflict with his proffered limitations. Tr. 1716.

The ALJ made no attempt to discuss this explanation. “The ALJ is responsible for

determining credibility, resolving conflicts in the medical evidence, and resolving

ambiguities.” Vazquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009) (quoting Andrews,

53 F.3d at 1039).    Because the ALJ failed to resolve the conflict between prior

treatment notes finding full strength and Dr. Grattan’s 2018 opinion’s reasoning that

pain limits tolerance, not strength, the ALJ did not adequately perform her

responsibilities when discounting his opinions simply due to plaintiff’s strength.

      The ALJ also found that Dr. Grattan’s 2018 opinion was inconsistent with

treatment notes in the file. As an example, the ALJ cited notes from one of plaintiff’s

most recent examinations, stating:

      [O]n exam in March 2018, he ambulated with forward tilt around the
      room and transferred to and from the table without difficulties. There
      was slight tenderness to palpation in the medial and lateral joint lines
      in the knees but range of motion was intact. There was slight crepitus
      but no laxity. Back flexion, lateral bending and extension were limited
      but there was no evidence of instability or laxity. Straight leg raise was
      negative. Range of motion of the lower extremities was normal and he
      had 5/5 strength. There was no evidence of instability or laxity. He
      exhibited no depression, anxiety or agitation. Memory was intact.




Page 10 – OPINION AND ORDER
       Case 3:19-cv-00271-AA     Document 16     Filed 07/20/20   Page 11 of 13




Tr. 851. These findings supply more reasons to discount Dr. Grattan’s opinion than

simply plaintiff’s strength, such as normal gait, range of motion and lack of

instability. The findings are also consistent with most of the treatment notes in the

file where, between 2013 and 2018, plaintiff is repeatedly noted to ambulate freely

around the room and transfer to and from the table without difficulties. Tr. 1499,

1508, 1525, 1532, 1539, 1547, 1585, 1669, 1710, 548, 458, 462. In either examining

plaintiff or reviewing the medical records, including those same treatment notes, four

other physicians determined that plaintiff had significantly less limitations than Dr.

Grattan opined. Tr. 131–41, 458, 462, 729–36, 743–44, 759–62. When the evidence

examined by the ALJ is subject to more than one rational interpretation, the Court

must defer to the ALJ’s conclusion. Andrews, 53 F.3d at 1041. Because plaintiff’s

treatment notes consistently report little to no abnormalities in plaintiff’s movement

upon examination and other physicians’ interpretations of those notes contradicted

Dr. Grattan’s, it was not unreasonable to conclude that plaintiff is not limited to the

extent opined by Dr. Grattan. Therefore, the ALJ’s decision to reject Dr. Grattan’s

opinions because they are inconsistent with treatment notes in the file is supported

by substantial evidence.

      Third, the ALJ reasoned that Dr. Grattan’s opinions were inconsistent with

the examinations performed as part of plaintiff’s LTD assessments.           The LTD

assessments were completed in 2013, 2014, and 2015, and the examinations related

to plaintiff’s back pain show the same normal musculoskeletal and movement

findings as the more recent treatment records in examinations dating back to 2011.




Page 11 – OPINION AND ORDER
       Case 3:19-cv-00271-AA      Document 16     Filed 07/20/20   Page 12 of 13




Tr. 730–34.    Because the examinations performed as part of plaintiff’s LTD

assessments report no movement abnormalities and are consistent with later

treatment notes, the ALJ reasonably concluded that Dr. Grattan’s opined limitations

were inconsistent with those examinations. Thus, the ALJ’s conclusion is supported

by substantial evidence.

      Finally, the ALJ stated that “the record as a whole does not support the

severity of the doctor’s opinions.” Tr. 851. The ALJ made this statement at the end

of a paragraph, did not cite any records, and did not provide further explanation.

“[T]he consistency of the medical opinion with the record as a whole” is a relevant

factor in evaluating medical opinions. Orn v. Astrue, 495 F.3d 625, 631 (9th Cir.

2007); see also 20 C.F.R. §§ 404.1527(c)(4), 416.927(c)(4). However, “even when the

objective factors are listed seriatim,” the ALJ cannot merely state in a conclusory

fashion that a doctor’s opinion is inconsistent with objective factors in the record as a

whole. Embrey v. Bowen, 849 F.2d 418, 421–22 (9th Cir. 1988). To the extent that

the ALJ’s decision relies on this statement as an independent reason to reject Dr.

Grattan’s 2016 and 2018 opinions, the Court cannot affirm on these grounds

      In sum, the ALJ erred by failing to explain which of plaintiff’s reported daily

activities conflicted with which of Dr. Grattan’s opined limitations, resolve the

conflict between plaintiff’s full strength and Dr. Grattan’s explanation that pain

limits tolerance, not strength, and provide particularized reasoning when concluding

that Dr. Grattan’s opinions were inconsistent with the record as a whole.

Nevertheless, those errors were harmless because the ALJ validly rejected Dr.




Page 12 – OPINION AND ORDER
       Case 3:19-cv-00271-AA     Document 16     Filed 07/20/20   Page 13 of 13




Grattan’s opinions for inconsistency with treatment notes and examinations

performed as part of plaintiff’s LTD assessments.          Batson, 359 F.3d at 1197

(explaining that even if not all of the ALJ’s findings are upheld, the overall decision

may still be upheld if the ALJ provided other valid rationales). Therefore, the ALJ’s

decision is supported by substantial evidence in the record and free from harmful

legal error.

                                   CONCLUSION

       For the reasons above, the Commissioner’s decision is AFFIRMED, and this

case is DISMISSED.

       IT IS SO ORDERED.

                   20th day of July 2020.
       Dated this _____




                                     /s/Ann Aiken
                             __________________________
                                    Ann Aiken
                            United States District Judge




Page 13 – OPINION AND ORDER
